DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/23/2020.  Since the initial filing, claims 1, 8, 13-15 have been amended, claims 11-12 and 17-18 have been cancelled and claims 21-24 have been added.  Thus, claims 1-10, 13-16 and 19-24 are pending in the application.
In regards to the previous 102 and 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
This corrected Notice of Allowance is to correct the listing of claims allowed on the PTOL-37 form.  The remainder of the Notice of Allowance remains unchanged and is repeated below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the phone by Attorney of Record Justin Cassel in 12/30/2020.
The application has been amended as follows:
Replace claim 1 with the following:
A body interface, comprising: 
a panel being semi-rigid or rigid, the panel arranged to control sagittal movement and control coronal movement to control spinal/hip motion of lateral bending and abduction, respectively, the panel arranged to control flexion-extension such that the panel is arranged with a superior or thoracic portion, an inferior or sacral portion, and 
a lumbar support anchored to the panel at an anchor point, and tensionable over and spaced a distance apart from the panel; and 

first and second arms located on opposed lateral sides of the panel through which first and second belt segments of an attachment system, respectively, extend to engage one another and to define a circumference around a user, the attachment system tensionable by at least one tensioning element;

wherein the first and second arms each define a channel through which the first and second belt segments extend, the first and second arms each including a plate having a generally predetermined straight profile, the first and second arms are arranged to bend to a curved profile due to exertion of a load and returning to the generally predetermined straight profile upon release of the load; 

wherein the first and second arms define inner and outer surface layers comprising inner and outer textiles and a top layer spanning between the inner and outer surface layers, such that the top layer is more elastic than the inner and outer surface layers.
Cancel claim 7
Replace claim 13 with the following:
13. The exoskeleton of claim 8, wherein the lumbar support further comprises a tensioning device for regulating tension in the lumbar support, where the tensioning device includes a cable extending through the first and second arms to engage the lumbar support.
Cancel claim 21
Renumber claim 22 and Replace with the following:
     The body interface of claim 1, wherein the inner and outer surface layers are substantially inelastic.
Renumber claim 23 and Replace with the following:
     The body interface of claim 1, further comprising a padding layer extending along the plate and between the plate and the outer surface layer of the first and second arms.
Renumber claim 24 and Replace with the following:
      The body interface of claim 23, wherein a lateral portion end of the panel overlaps the plate, the first and second belt segments being adapted to slide within the channel, while the first and second arms maintains their shape without interfering with the sliding of the first and second belt segments.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as recited in the claims.  Applicant has amended independent claim 8 to incorporate the limitations of allowable claim 12 alone with intervening claim 11, with claims 11 and 12 being cancelled.  Applicant has amended independent claim 14 to incorporate the limitations of allowable claim 18 and intervening claim 17, with claims 17 and 18 being cancelled.  The examiner’s amendment, as seen above, incorporates the limitations of new claim 21 into independent claim 1.
In regards to amended claim 1, the closest prior art of record is Hirata (US Patent Publication No. 2012/0095373) in view of Schwenn (WO 2009/017949) and Kozersky (US Patent Publication No. 2014/0371646).  
Hirata teaches a body interface, a panel being semi-rigid or rigid, a lumbar support anchored to the panel at an anchor point, first and second arms located on opposed lateral sides of the panel through which first and second belt segments of an attachment system, 
Schwenn teaches that the panel is arranged to control sagittal movement and control coronal movement to control spinal/hip motion of lateral bending and abduction, respectively, that the panel is arranged to control flexion-extension such that the panel is arranged with a superior or thoracic portion, an inferior or sacral portion, and a central or lumbar portion located between the superior portion and the inferior portion of the panel.
Kozersky teaches that the lumbar support is tensionable and spaced a distance apart from the panel.
Hirata in view of Schwenn and Kozersky fails to teach wherein the first and second arms define inner and outer surface layers comprising inner and outer textiles and a top layer spanning between the inner and outer surface layers, such that the top layer is more elastic than the inner and outer surface layers.
In regards to claim 8, the closest prior art of record is Schwenn (WO 2009/017949).
Schwenn teaches an exoskeleton comprising: a body interface arranged to stabilize on a user's muscle and soft-tissue, while remaining stable in position on a user according to relative movement of an assistive system attachable to the body interface; a panel being semi-rigid or rigid, the panel arranged to control sagittal movement and control coronal movement to control spinal/hip motion of lateral bending and abduction respectively, the panel arranged to control flexion-extension such that the panel is arranged with a superior or thoracic portion, an inferior or sacral portion, and a central or lumbar portion located between a superior portion and an inferior portion, a lumbar support attached to the panel at an anchor point and wherein the body 
Schwenn fails to teach wherein the first and second arms define elastic upper portions cooperating with inelastic inner and outer layers to permit flexure of the first and second arms.
In regards to claim 14, the closest prior art of record is Schwenn (WO 2009/017949) in view of Ingimundarson (US Patent Publication No. 2013/0184625) and Hendricks (US Patent Publication No. 2011/0295169).
Schwenn teaches a body interface, comprising: a panel comprising first and second lateral portions extending from a central portion and a lumbar support attached to the panel at superior and inferior attachment points.
lngimundarson teaches that the lumbar support is tensionable relative to the panel; and at least one tensioning element.
Hendricks teaches wherein the lumbar support comprises first band having superior and inferior portions, the band in tension so as to be spaced apart a clearance from the panel between superior and inferior ends.
Schwenn in view of Ingimundarson and Hendricks fails to teach wherein the lumbar support comprises a second band having first and second portions secured to first and second lateral ends of the panel, the second band is spaced apart by a clearance from the panel between such first and second lateral ends, the clearance being greatest at a center portion of the second band between the first and second lateral ends.
Thus, independent claims 1, 8 and 14 as well as all their dependencies are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785